PER CURIAM.
David Wayne Walden petitions this court for a writ of mandamus. He complains that he filed a motion to correct illegal sentence in the Circuit Court for Clay County in case number 94-937-CF in December 2002 and the motion was amended in October 2004. No disposition of the Rule 3.800 motion, however, has been forthcoming from the circuit court.
In our view the trial court’s delay in acting on the motion is unreasonable and a writ of mandamus is appropriate in the circumstances. The Attorney General of Florida, speaking on behalf of respondent, has expressed no objection to the relief sought by petitioner in this court. Accordingly, we grant the petition and issue the writ of mandamus. See Bernard v. State, 734 So.2d 606 (Fla. 1st DCA 1999). The circuit court shall rule on the pending motion to correct illegal sentence within 45 days of issuance of mandate in this cause.
PETITION GRANTED; WRIT ISSUED.
ALLEN, WOLF, and BENTON, JJ., concur.